Order, Supreme Court, New York County (Robert Lippmann, J.), entered October 4, 2000, which denied the petition pursuant to CPLR article 78 to annul the determination of respondent Board of Trustees of the Police Pension Fund denying petitioner’s application for an accidental disability retirement pension, unanimously affirmed, without costs.
Supreme Court correctly ruled that respondent Board of Trustees’ determination, denying petitioner accidental disability retirement benefits as a consequence of a tie vote, was not arbitrary and capricious because there was some credible evidence to support the Board’s conclusion that petitioner’s disability was not caused by a service-related accident (see, Matter of Harris v Safir, 284 AD2d 220, 221). In reaching its determination, the Board of Trustees properly relied upon the medically supported recommendation of respondent Medical Board of the Police Pension Fund, that petitioner’s significant hearing loss in one ear was not precipitated by acoustic trauma attributable, to the discharge of a firearm proximate to her (see, Matter of Meyer v Board of Trustees, 90 NY2d 139, 147). Concur—Mazzarelli, J.P., Andrias, Saxe, Wallach and Marlow, JJ.